Citation Nr: 0700232	
Decision Date: 01/05/07    Archive Date: 01/17/07

DOCKET NO.  04-20 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1966 to 
January 1970.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2003 RO decision.  

The RO denied the veteran's claim for service connection for 
PTSD in November 1998.  The veteran did not appeal.  The 
veteran filed a new claim for service connection for PTSD and 
submitted medical records, including a VA exam.  

The RO denied the veteran's claim on the merits.  The RO did 
not specifically address what evidence it considered new and 
material sufficient to reopen the claim.  Regardless of the 
RO's decision, the Board must first determine whether new and 
material evidence has been submitted before addressing the 
merits of the claim.  See Barnett v. Brown,  83 F. 3d 1380, 
1383 (Fed. Cir. 1996); Jackson v. Principi,  
265 F.3d 1366, 1369 (Fed. Cir. 2001); see also, Butler v. 
Brown, 9 Vet. App. 171 (1996).  


FINDINGS OF FACT

1.	A February 2003 VA examination report reflects a diagnosis 
of PTSD.

2.	The VA examination report raises a reasonable possibility 
of substantiating the veteran's claim and is not cumulative 
or redundant of previously submitted evidence.  

3.	There is credible supporting evidence verifying that the 
claimed in-service stressors occurred.  

4.	There is credible medical evidence linking the veteran's 
current diagnosis to the claimed in-service stressors. 

5.	The November 1998 RO decision is final. 



CONCLUSIONS OF LAW

1.	New and material evidence has been submitted and the claim 
of entitlement to service connection for PTSD is reopened.  
38 U.S.C.A. § 5108 (West 2002);  
38 C.F.R. § 3.156 (2006).  

2.	PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 
1154(b), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2006).  The 
notice must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004).  

The RO sent correspondence in February 2003; a rating 
decision in April 2003; a statement of the case in August 
2003; and supplemental statements of the case in April 2004 
and May 2004.  The above documents discussed specific types 
of evidence, the applicable legal requirements, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that even if there is any defect with regard to the 
timing or content of any of the notices sent prior to the 
RO's initial adjudication, that defect is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant has had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  VA effectively 
complied with all of the required elements under VA's duty to 
notify claimants prior to the last adjudication (a May 2004 
supplemental statement of the case).  

Indeed, the veteran has not demonstrated how any defective 
notice has prejudiced him in the essential fairness of the 
adjudication.  Thus, there has been no prejudice to the 
veteran, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Overton v. Nicholson, 20 Vet. App. 427 (2006); Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006); cf. Locklear 
v. Nicholson, 20 Vet. App. 410, 415-16 (2006) (duty to notify 
does not extend in perpetuity or impose duty on VA to provide 
notice on receipt of every piece of evidence or information).  
Thus, VA satisfied its duty to notify the appellant.  

Also, VA has obtained all relevant, identified and available 
evidence needed for adjudication of the claim and has 
notified the appellant of any evidence that could not be 
obtained.  VA has also examined the veteran.  Thus, VA has 
satisfied both the notice and duty to assist provisions of 
the law.  

New and  Material Evidence

Evidence must be new and material to reopen a previously 
disallowed claim.  In this case, the veteran's claim for 
service connection for PTSD was denied in November 1998 
because the evidence did not show a diagnosis of PTSD linked 
to a supported or verified in service stressor or stressors.  
The veteran did not appeal this decision and the decision 
became final.  See 38 U.S.C.A. §§ 5108, 7105 (West 2002);  
38 C.F.R. § 3.156.  The Board will address the evidence 
submitted since the 1998 RO decision.  

The definition of "new and material evidence" was revised in 
August 2001.  For claims filed on or after August 29, 2001, 
such as this case, new evidence means existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

In this case, new evidence includes a February 2003 VA 
examination.  This evidence is new and material evidence that 
was not previously considered by the RO.  The examiner 
reviewed the veteran's claim file, medical history, and 
statements from the veteran to form an opinion regarding 
service connection.  The examiner diagnosed the veteran as 
having PTSD (chronic).  This diagnosis raises a reasonable 
possibility of substantiating the veteran's claim as a 
diagnosis of PTSD has not been previously considered.  
Therefore, the veteran's claim for service connection for 
PTSD is reopened and the Board will now consider the merits 
of the claim. 

Service Connection for PTSD 

Service connection may be granted for a disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Service connection 
may be granted for a disability shown after service, when all 
the evidence, including that pertinent to service, shows that 
it was incurred in service.  38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992).

For service connection to be awarded for PTSD, the record 
must show: (1) a current medical diagnosis of PTSD; (2) 
medical evidence of a causal nexus between diagnosed PTSD and 
the claimed in-service stressor; and (3) combat status or 
credible supporting evidence that the claimed in-service 
stressor actually occurred.  38 C.F.R. § 3.304(f).  

Evidence necessary to establish that the claimed in-service 
stressor actually occurred varies depending on whether it can 
be determined that the veteran "engaged in combat with the 
enemy."  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  If it 
is determined through military citation or other supportive 
evidence that a veteran engaged in combat with the enemy and 
the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony regarding the reported 
stressors must be accepted as conclusive evidence as to their 
actual occurrence and no further development or corroborative 
evidence will be necessary.  38 C.F.R. § 3.304(f).  

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence that substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  West (Carlton) v. Brown,  
7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 
98 (1993).  A medical opinion diagnosing PTSD does not 
suffice to verify the occurrence of the claimed in-service 
stressors.  Moreau, 9 Vet. App. at 395-96.

In this case, the February 2003 VA examination report 
reflects a current medical diagnosis of PTSD and credible 
medical evidence linking the diagnosis to the claimed in-
service stressors.  The only issue is whether the claimed in-
service stressors can be verified.  

The veteran served in the Republic of Vietnam (Vietnam) from 
November 1967 to November 1968.  The Record of Service 
reveals that that veteran was assigned to the 3rd Service 
Battalion, Force Logistic Support Group while in Vietnam.  
The Combat History Record shows that the veteran participated 
in "operations in the Chu Lai area" and took "part in 
defense of position against Insurgent Communist (VC) Forces 
at Hue Phu Bai" in the Republic of Vietnam.  The veteran 
received the National Defense Service Medal, the Vietnam 
Service Medal and the Vietnam Campaign Medal.  The Board 
acknowledges that the veteran has not received any awards or 
military citations that clearly indicate the veteran was in 
combat.  Thus, the Board finds that combat status has not 
been established by the objective evidence of record.  
38 U.S.C.A. § 1154;  38 C.F.R. § 3.304.  Therefore, the 
claimed stressors must be corroborated by credible supporting 
evidence.  Id.

The veteran reports that he was part of the 1968 Tet 
Offensive and was subject to incoming fire from enemy small 
arms, artillery, rockets and mortars.  He asserts that he 
witnessed an ammo dump explode in Chu Lai.  The veteran 
reports that he was blinded for 3 days by the flash and was 
medically evacuated.  The veteran reports that his unit 
received sniper fire and was ambushed and attacked on several 
occasions.  He asserts that he underwent attack in Phu Bai 
with mortars and rockets.  He also reports that he witnessed 
a marine die when the marine was hit in the chest with a 
rocket while trying to seek cover in the bunker the veteran 
was in.  The veteran has provided the name of the person he 
states he saw killed in Vietnam in a June 1997 statement.  

The Boards notes that the veteran's account of the stressors 
is consistent with the circumstances, conditions, and 
hardships of service in Vietnam during the veteran's time and 
place of service.  Furthermore, the service medical records 
from March 1968 verify that the veteran underwent treatment 
for lacerations on his legs from barbed wire incurred because 
the veteran was "scrambling for bunker last PM."  The Board 
finds that this is credible supporting evidence to establish 
that the claimed in-service stressors mostly likely occurred.  
See Pentecost v. Principi,  
16 Vet. App. 124 (2002) citing Suozzi v. Brown, 10 Vet. App. 
307 (1997) (independent evidence of the occurrence of a 
stressful event implied the veteran's personal exposure).  

As it is likely that the veteran's claimed stressor events 
occurred and caused the veteran's currently diagnosed PTSD, 
the Board finds that entitlement to service connection is 
warranted.


ORDER

Entitlement to service connection for PTSD is granted.



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


